NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted May 23, 2012
                                    Decided May 23, 2012

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge 

                             KENNETH F. RIPPLE, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

No. 11‐2807

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Southern District of Indiana,
                                                 Indianapolis Division.
       v.
                                                 No. 1:10CR00104‐002
MARTIN MOLINA‐GARCIA,
aka JONATHAN GARCIA‐TORRES,                      Jane E. Magnus‐Stinson,
      Defendant‐Appellant.                       Judge.

                                          O R D E R

        Jonathan Garcia‐Torres was arrested and charged with federal drug crimes after he
and his codefendants twice sold methamphetamine to an informant. (The defendant’s true
name is Martin Molina‐Garcia, but for simplicity we call him by the alias used in the district
court.) He pleaded guilty to conspiracy to possess with intent to distribute, 21 U.S.C. §§ 846,
841(a)(1), a charge carrying a mandatory prison term of 10 years or more because the
amount of methamphetamine involved in the conspiracy was well above 50 grams, id.
§ 841(b)(1)(A)(iii). Garcia‐Torres’s plea agreement includes a waiver of his rights to contest
his conviction or sentence on appeal and to pursue collateral relief. In exchange for the
guilty plea, the government dismissed the two substantive drug counts charged in the
indictment. The district court sentenced Garcia‐Torres to 121 months’ imprisonment.
No. 11‐2807                                                                               Page 2

       Garcia‐Torres filed a notice of appeal despite his waiver. His appointed
lawyer—who also represented him in the district court—has concluded that the appeal is
frivolous and moves to withdraw under Anders v. California, 386 U.S. 738 (1967). Garcia‐
Torres has not accepted our invitation to comment on counsel’s submission.
See CIR. R. 51(b). We review only the potential issues identified in counsel’s facially
adequate brief. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

       Counsel informs us that Garcia‐Torres wants to dispute the determination of drug
quantity. The defendant apparently has made conflicting statements about whether he
wants to challenge his conviction, but counsel recognizes that Garcia‐Torres’s conviction
(and with it his appeal waiver) stands as an obstacle to any appellate claim concerning his
sentence. See United States v. Sakellarion, 649 F.3d 634, 639 (7th Cir. 2011); United States v.
Whitlow, 287 F.3d 638, 640 (7th Cir. 2002). Thus counsel has evaluated whether Garcia‐
Torres might contest the adequacy of the plea colloquy or the voluntariness of his guilty
plea. Garcia‐Torres did not move to withdraw his plea in the district court, so our review
would be for plain error only. See United States v. Ali, 619 F.3d 713, 718–19 (7th Cir. 2010). 

        Counsel concludes, and we agree, that a claim of plain error would be frivolous.
With two possible exceptions, counsel explains, the district court fully addressed the
elements of Federal Rule of Criminal Procedure 11(b) during the plea colloquy. And the two
perceived shortcomings were inconsequential. The court did not inform Garcia‐Torres that
the government could use against him in a later prosecution for perjury any false statement
made under oath during the colloquy. See FED. R. CRIM. P. 11(b)(1)(A). But that omission
could not have harmed the defendant—who admitted his true name during the
colloquy—because no prosecution for perjury is pending or contemplated. See United States
v. Blalock, 321 F.3d 686, 689 (7th Cir. 2003); United States v. Graves, 98 F.3d 258, 259
(7th Cir. 1996). And although the district court did not secure Garcia‐Torres’s agreement
with every detail included in the prosecutor’s factual basis, neither was the court required
to do so. A district judge need only find that a factual basis exists, not that the defendant
agrees with every detail. See United States v. Ivory, 11 F.3d 1411, 1415–17 (7th Cir. 1993);
United States v. Musa, 946 F.2d 1297, 1302–03 (7th Cir. 1991). In this instance, as counsel
recognizes, Garcia‐Torres’s confusion about, or inability to recall, some details of the
conspiracy did not undermine the court’s conclusion that a factual basis existed to enter
judgment on that charge, especially because the presentence report includes details
establishing Garcia‐Torres’s involvement in the charged conspiracy. See United States v.
Davey, 550 F.3d 653, 658 (7th Cir. 2008); United States v. Arenal, 500 F.3d 634, 636–38 (7th
Cir. 2007); Howard v. United States, 135 F.3d 506, 507, 509–10 (7th Cir. 1998).
No. 11‐2807                                                                      Page 3

       An appellate claim about the validity of Garcia‐Torres’s guilty plea would be
frivolous, and so the appeal waiver stands. Accordingly, we GRANT counsel’s motion to
withdraw and DISMISS the appeal.